DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on September 09, 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 14 and 30 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on September 09, 2022, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 6 and 28 has been withdrawn. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 19 and 20 recite the limitation “the magnetic circuit” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 21 depends from claim 20, therefore it is also rejected.

Allowable Subject Matter
The indicated allowability of claims 12, 13, and 22 is withdrawn in view of the newly discovered reference(s) to Ko et al. and Chan et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US 2010/0120369 A1), hereinafter “Ko”.
Regarding claim 12, Ko illustrates an RF transceiver circuit (3) in Figure 2 for communication, comprising: communicating a transmit signal (by a transmit chain 15) in a transmit mode (processing of transmission signals by the transmit chain 15); communicating a receive signal (by a receive chain 5) in a receive mode (processing of reception signals by the receive chain 5); and using shared circuitry (a loopback conductor circuit 23) coupled between a low noise amplifier (10) and a first baseband filter (12) and further coupled between a second baseband filter (16) and a driver amplifier (19) to process the transmit signal in the transmit mode and the receive signal in the receive mode (paragraph [0026]). The detailed discussion of Figure 2 is stated from paragraph [0024] to paragraph [0031]. 
Regarding claim 22, Ko illustrates an RF transceiver circuit (3) in Figure 2 for communication, comprising: means (a transmit chain 15) for communicating a transmit signal in a transmit mode (processing of transmission signals by the transmit chain 15); means (a receive chain 5) for communicating a receive signal in a receive mode (processing of reception signals by the receive chain 5); and means (a loopback conductor circuit 23) for using shared circuitry coupled between a low noise amplifier and a first baseband filter and further coupled between a second baseband filter and a driver amplifier to process the transmit signal in the transmit mode and the receive signal in the receive mode (paragraph [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Chan et al. (US 2011/0279184 A1), hereinafter “Chan”.
Regarding claim 13 as applied to claim 12, although Ko does not explicitly show or teach that the RF transceiver circuit (3) comprising using the loopback conductor circuit (23) in a time division duplexing (TDD) communication system, a time division duplex (TDD) refers to duplex communication links where uplink is separated from downlink by the allocation of different time slots in the same frequency band.
Chan also relates to a wireless RF device (102) shown in Figure 1 similar to Ko’s RF transceiver circuit (3) comprising the exactly same circuitries in both the transmit chain (130) and the receive chain (116). Chan also teaches in paragraph [0046] that the wireless device 102 may make use of time division duplex (TDD). In TDD, signals may be transmitted and received over the same channel using the same antenna (112). A transmitter and a receiver on the wireless device (102) may take turns using the antenna (112), thus allowing the resources to be switched in time. To implement TDD, a diplexer (110) may be used. A diplexer (110) is a passive device that implements frequency domain multiplexing. In one configuration, the diplexer (110) may be removed and the switching circuitry (108) may be coupled directly to the antenna (112).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Chan that Ko’s transceiver circuit (3) including an antenna (2) and a duplexer or switch (8) to allow the resources of the transmission signal and the reception signal to be switched in time and implements frequency domain multiplexing.

Allowable Subject Matter
Claims 1-11 and 25-30 are allowed.
Claims 14-18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632